Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 of U.S. Application 17/187,966 filed on March 01, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Reasons for Allowance

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a magnetic field detection apparatus comprising: the first tier part including a plurality of first conductors each extending in a third axis direction, the plurality of first conductors being arranged in the second axis direction and coupled in parallel to each other, the second tier part including one or more second conductors each extending in the third axis direction, the one or more second conductors including a plurality of second conductors arranged in the second axis direction and coupled in parallel to each other, each of the plurality of first conductors having a width smaller than a width of each of the one or more second conductors in combination with the other limitations of the claim. 

Claims 2-14 are also allowed as they depend on allowed claim 1.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a current detection apparatus comprising: the first tier part including a plurality of first conductors each extending in a third axis direction that is along a winding direction of the coil, the plurality of first 63TDF20-006/US conductors being arranged in the second axis direction and coupled in parallel to each other, the second tier part including one or more second conductors each extending in the third axis direction, the one or more second conductors including a plurality of second conductors arranged in the second axis direction and coupled in parallel to each other, each of the plurality of first conductors having a width smaller than a width of each of the one or more second conductors in combination with the other limitations of the claim. 

Claim 16 is also allowed as it depends on allowed claim 15.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takaki et al (USPGPub 20180335483): discloses magnetic sensor with a coil formed. 

Haratani et al (USPGpub 20090121819): discloses a magnetic sensor with a coil wound in a first layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868